NO. 07-10-00112-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

NOVEMBER
9, 2010
 

 
IN THE MATTER OF C.P.

 

 
 FROM THE 98TH DISTRICT COURT OF TRAVIS
COUNTY;
 
NO. JV29,773; HONORABLE W. JEANNE MEURER, JUDGE

 

 
Before QUINN,
C.J., and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant, C.P., a juvenile, appeals
an order adjudicating him a delinquent and placing him on probation.  We agree with appointed counsel=s conclusion the
record fails to show any arguably meritorious issue which would support the
appeal, and affirm the juvenile court=s judgment.
On October 30, 2009, the State filed
an amended petition alleging delinquent conduct on the part of appellant by
committing a violation of section 22.01 of the Texas Penal Code.  See Tex.
Penal Code Ann. § 22.01
(Vernon Supp.2010). 
The petition alleged appellant committed an assault on a public
servant.  On January 25, 2010, the trial
court conducted an adjudication hearing regarding the charge against appellant.  After hearing evidence, the trial court found
that appellant had committed an assault against a public servant and,
therefore, had engaged in delinquent conduct. 
Subsequently, appellant entered into an agreed disposition.  Thereafter, notice of appeal was filed on
February 22, 2010.  
Appellant's counsel has filed a motion to withdraw and a
brief in support pursuant to Anders
v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L. Ed. 2d 493 (1967) and In
re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (finding procedures
enumerated in Anders apply
to juvenile matters), in which he certifies that he has diligently reviewed the
record and, in his professional opinion, under the controlling authorities and
facts of the cases, there is no reversible error or legitimate grounds on which
a non-frivolous appeal can arguably be predicated.  The brief discusses in detail the procedural
history, facts, and law applicable to this matter. Counsel also notes a
potential issue on which error may lie but, with reference to supporting law,
concludes the record does not support an appeal.  Counsel has certified that a copy of the Anders brief and motion to
withdraw have been served on appellant,[1]
and that counsel has advised appellant of his right to review the record and
file a pro se response. Johnson v. State, 885 S.W.2d 641, 645 (Tex.App.B Waco 1994, pet. ref'd).  By letter, this Court also notified appellant=s mother of his
opportunity to submit a response to the Anders brief and motion to withdraw filed by his
counsel.  Neither appellant nor his mother have filed a response. 
 In conformity with the standards set out by
the United States Supreme Court, we will not rule on the motion to withdraw
until we have independently examined the record.  Nichols
v. State, 954 S.W.2d 83, 86 (Tex.App.BSan
Antonio 1997, no pet.).  If this Court
determines the appeal has merit, we will remand it to the juvenile court for
appointment of new counsel.  Stafford v. State,
813 S.W.2d 503, 511 (Tex.Crim.App.1991). 
Our review
convinces us that appellate counsel conducted a complete review of the record
for this cause.  We have also made an
independent examination of the entire record to determine whether there are any
arguable grounds which might support the appeal from the juvenile court=s order modifying
its original disposition.  We agree the record presents no arguably
meritorious grounds for review.  
Accordingly, we grant counsel's motion to withdraw and affirm the
judgment of the juvenile court.
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice
 
            




 




[1] Counsel has also sent a copy of the
motion to withdraw and brief to appellant=s mother.